         Case
 11/12/2018        3:17-cv-03226-MAS-DEA Document 55-45  Filed 09/06/19 Page 1 of 12 PageID: 1299
                                                      TWP001533.pdf


            Zimbra                                                          https://mail.jacksonnj.net/h/printmessage?id=842&tz=America/New_ York



                      Zlmbra                                                                            kpieslak@jacksontwpnj.net


                       Re: Real estate signs



                         From : Jeff Purpura <jpurpuro@jacksontwpnj.net>                                 Thu, Jan 21, 2016 08:44 AM
                       Subject : Re: Real esrate signs
                             To : chrlshope@optonllne.net
                           Cc : Helene Schlegel <hschlegel@jacksontwpnj.net>, Kenneth Pieslak
                                <kpieslak@jacksontwpnj.net>
                       Thank you. I just sent an email to the listing agent.

                       Jeffrey Purpura
                       Jackson Township Zoning Officer
                       95 W.Veterans Hwy, Jackson, NJ 08527
                       732.928.12~0 ext. 1240
                       732.928.1397 (fax)

                       ----- Original Message
                       From: chrishope@optonline.net
                       To: "Jeff Purpura" <jpurpuro@jacksontwpnj.net>
                       Sent: Thursday, January 21, 2016 1:10:51 AM
                       Subject: Real estate signs

                       Hello Jeff,
                       There is a house, 27 Bridgewater Ct, that has had a SOLD sign up since
                       Thanksgivi~g. According to our code it's been up past the 15 days allowed! Can you
                       please take this email as an official complaint. The strange thing about it all,
                       it seems that Imperial, which is the real estate agency who is displaying the sign,
                       had nothing to do with it's sale or listing. So why is cheir sign up to begin
                       with?

                       This house was sold on 11-24-2015 & reported on 12-11-15 which i s well past cur
                       code of the 15 days! I believe this sign is being kept up to intimidate residents
                       to sell their homes, better known as blockbusting! Please help by having it
                       removed.

                       As per the Jackson code book .....

                       Real estate sign.
                       (a)
                       One nonilluminated real estate sign per street frontage shall be permitted.
                       (b)
                      A real  estate sign shall not exceed 12 square feet in area or four feet in he i ght
                       in all residential zoning districts.
                       (C)
                      A real estate sign shall not exceed 32 square feet in area or eight feet in height
                      in all other zoning districts.
                       (d)
                      No real estate sign shall be per.mitted less than 10 feet from any property line or
                      within any sight triangle or easement.
                       (e)
                      All real estate signs shall be removed at the expense cf the advertiser within 1 5
                      days after the termination or completion of the matter of business being
                      advertised.




           l of2                                                                                                            11/2/2017, 10:08 AM

                                                                                                                                  TWP001580



                                                                                                                   f       EXHIBIT
                                                                                                                  I f~(o
https://storzer-associates.nextpoi nt.com/case/35340002/printable_ documents/417
                                                                                                                  I l't/l~!tt                       48163
         Case
  11/12/2018       3:17-cv-03226-MAS-DEA Document 55-45  Filed 09/06/19 Page 2 of 12 PageID: 1300
                                                      TWP001533.pdf


             Zimbra                                                         https://mail.jacksonnj.net/h/printmessage?id=842&tz=America/New_York




                        Thanks
                        HD


                        Sent from my iPhcr.e




           2 of2                                                                                                          11/2/2017, 10:08 AM
                                                                                                                                 TWP001581




https://storzer-associates.nextpoint.com/case/35340002/printable_ docu ments/417                                                                   49/63
 11/12/2018
         Case                                         TWP001533.pdf
                   3:17-cv-03226-MAS-DEA Document 55-45  Filed 09/06/19 Page 3 of 12 PageID: 1301
            Zimbra                                                            https://mail.jacksonnj.net!h/printmessage?id=96 l&tz=America/New _York



                      Zimbra                                                                              kpieslak@jacksontwpnj.net


                       Fwd: 20 Meadow Run Ct



                         From : Jeff Purpuro <jpurpuro@jacksontwpnj.net>                                   Mon, Feb 01, 2016 02:23 PM
                       Subject: Fwd: 20 Meadow Run Ct                                                                   & 1 attachment
                              To : Kenneth Pieslak <kpieslak@jacksontwpnj.net>
                              Cc: chrlshope@optonllne.net, Helene Schlegel (hschlegel@jacksontwpnj.net)
                                  <hschlegel@jacksontwpnj.net>, Michael Reina
                                  <mlkerelna@jacksontwpnj.net>

                       Ken,

                       Per 244-207.B. (15) (e), please verify that this sign ex~sts, and if so, write a
                       violation to the current homeowner .

                       Thank you.


                       Jeffrey Purpuro
                       Jackson Township Zoning Officer
                       95 W.Veterans Hwy. Jackson, NJ 08527
                       732.928.1200 ext. 1240
                       732.928.1397 (fax)

                       ----- Forwarded Messaqe
                       From: chrishope@optonline.net
                       To: "Jeff Purpura" <jpurpuro@j acksontwpnj. ne-::>
                       Sent: Monday, February 1 1 2016 1:51:17 PM
                       Subject: 20 Meadow Rwi Ct

                       Hi Jeff!
                       20 Meadow Run Ct, has had their sold sign up for months!! Obviously against code,
                       can you please have it removed! Once again Esther from ReMax had nothing to do with
                       li.sting or sale! Another blockbust.!.ng tactic! The faster it's down the better for
                       those neighbors who do not want to be forced to sell thei.r. homes!
                       Thanks Again,
                       HD



                       [image/jpcg:IMG_8095.JPG]




                       !image/jpeg:IMG_B096.JPGJ




                      Sent from my iPhone




           1 of2                                                                                                              11/2/2017, 10:08 AM
                                                                                                                                     TWP001582




https://storzer-associates.nextpoint.com/case/35340002/printable_documents/417                                                                         50/63
        Case
 11/12/2018        3:17-cv-03226-MAS-DEA Document 55-45  Filed 09/06/19 Page 4 of 12 PageID: 1302
                                                      TWP001533.pdf


             Zimbra                                                          https://mail.jacksonnj.net/h/printmessage?id=96 l&tz=America/New_ York




                                           IMG_8096.JPG
                                           134 KB




           2 of2                                                                                                             11/2/2017, 10:08 AM
                                                                                                                                    TWP001583




https ://storzer-associates. nextpoint.com/case/35340002/printable_ documents/417                                                                     51/63
         Case
 11/12/2018        3:17-cv-03226-MAS-DEA Document 55-45  Filed 09/06/19 Page 5 of 12 PageID: 1303
                                                      TWP001533.pdf


            Zirnbra                                                               bttps://mail.jacksonnj.net/h/printmessage?id=l377&tz=America/Ne.. ,



                      Zimbra                                                                              kpieslak@jacksontwpnj.net


                       293 Metedeconk trail



                          From : chrishope@optonllne.net                                                   Sat, Mar 05, 2016 10:50 AM
                       Subject : 293 Metedeconk trail                                                                    ell 1 attachment
                           To : Jeff Purpuro <jpurpuro@jacksontwpnj.net>
                           Cc : Kenneth Pleslak <kpieslak@jacksontwpnj.net>
                       Once again, ESTHER KLEIN, purposely leaving her sold signs up way past code! Such a
                       tactic of blockbusting!! She is constantly doing this!!!
                       293 lJJetedeconk. Trail closed NOVEMBER, 18, 2015. :;: think she a little past due!
                       Please remove this sign so she can stop advertising against codel
                       Thanks
                       Hope




                       Sent from my iPhone



                                         IMG_8444.lPG
                                         3 MB




           1 ofl                                                                                                               11/2/2017, 10:09 AJA
                                                                                                                                      TWP001584




https://storzer-associates.nextpoint.com/case/35340002/printable_ documents/417                                                                         52/63
         Case
 11/J2/2018         3:17-cv-03226-MAS-DEA Document 55-45  Filed 09/06/19 Page 6 of 12 PageID: 1304
                                                       TWP001533.pdf


            Zimbra                                                                 https://mail.jacksonnj.net/h/printmessage?id=3827&tz=America/Ne...



                      Zimbra                                                                               kpieslak@jaclcsontwpnj.net


                       Real Estate Sign/- Blockbusting tactics



                          From : chrishope@optonllne.net                                                    Thu, Jul 21, 2016 05:11 PM
                       Subject : Real Estate Sign/- Blockbusting tactics                                               .f}2 attachments
                            To : Jeff Purpura <Jpurpuro@jacksontwpnj, net>, Kenneth Pleslak
                                 <kpleslak@jacksontwpnj.net>
                            Cc: Helene Schlegel <hschlegel@jacksontwpnj.net>, Jenn (TBJ)
                                <termlte027@aol.com>, Oirls Roder Kissberth <ck41272@optonline.net>
                       •ro Whom it may concern,
                       My friend listed her home, 58 olaridge dr.i .ve, to Keller Williams the selling agent
                       was Imperial. The Keller Williams For Sale sign was removed by the listing agent
                       after the closing on MAY 25th, TWO WEEKS ago Imperial Real Estate put up their
                       SOLD sign en the property, unbelievable their blockbusting tactics! l So here we
                       are, almost two months after closing. He, the continued code violator of real
                       estate signs In our town, is still continuing to use his signs as ways to advertise
                       homes being bought by the orthodox to intimidate others in the neighborhood to
                       sell. His name is on the signs in the pictures below! Please have it removed &
                       hopefully. some vio:.ation ensue since Imperial is well aware of our codes and has no
                       respect for them.
                       Thank you
                       Hope




                       Sent from my iPhone



                                          IMG_0550.JPG
                                          2 MB



                                          IMG_0S49.JPG
                                          2 MB




           1 of 1                                                                                                              11!'212017, 10:09 AM
                                                                                                                                      TWP001585




https://storzer-associates. nextpoint.com/case/35340002/printable_ documents/417                                                                        53/63
 11/12/2018
        Case                                          TWP001533.pdf
                   3:17-cv-03226-MAS-DEA Document 55-45  Filed 09/06/19 Page 7 of 12 PageID: 1305
            Zimbra                                                                https://mail.jacksonnj.net/h/printmessage?id=3892&tz~America/Ne...



                      Zimbra                                                                              kpieslak@jacksontwpnj.net


                       Re: Hello


                         From : chrlshope@optonllne.net                                                    Tue, Jul 26, 2016 09:47 AM
                       Subject : Re: Hello
                           To : Kenneth Pieslak <kpleslak@jacksontwpnj.net>
                       That's great!! now we need that "Chaim" guy from imperial to do the same. Get fined
                       so he Stops doing it! It's crazy that he put his sold sign up months after closing
                       but he wasn't the listing agent! ( 58 Clairidgel
                       It's such a blockbusting tactic!! Chaim is the same guy who used his sign on Stacy
                       ct that I reported to you & the real estate commission because he had nothing to do
                       with Sale or the listing of that home but he still put his signs up on the
                       property! He has done it on many other properties you have called him on- 30
                       11.riwna- 27 B.ridgwater & 10 Bridgwater ct

                       Also,

                       Just a heads up! The 2 Harvest ct which was the nightmare with Esther, now the new
                       residents moved in, they are gathering on Friday night, shabbat l ughhhh I've had
                       multiple neighbors reaching out to me! So just for now if ycu can make a note! When
                       I get more concrete proof I'll letcha know.

                       Also 12 mulberry ct! Not sure they have permits!! Dumpster in driveway & of course
                       they haven't mowed & looks like a dump!! And a broken outside basenent window too!
                       It's a danger to have that window broken it will welcome undesirables!!

                       2 Harvest ct  & 12 mulberry ct are bo~h in Harmony Farms literally down the street
                       from each other!! ~~nny that one house is being left like an eyesore while the
                       other is having gatherings on Friday! Trying to "turn over" the neighborhood Id
                       guess!
                       Wow iota of info! Lal It's so stressing
                       Thanks

                       Sent from my iPhone

                       > On Jul 26, 2016, at 9:20 AM, Kenneth Pieslak <kp1eslak@jacksontwpnj.net> wrote:
                       >
                       > She did appear in court with her attorney and a plea deal was worked out with the
                       understanding that this will not happen again or she will be fined the maximum
                       amount on any future violations.
                       >
                       >
                       > Kenneth J. Pieslak
                       > Code Compliance Supervisor
                       > Jackson Township
                       > 95 W. Veterans Hwy., Jackson, NJ 08527
                       > 732.928.1200 ext. 1231
                       > 732.833.0503 (fax)
                       >
                      >
                      >
                      >-----Original Message-----
                      > From: chrishope@optonline.net
                      > To: "Kenneth Pieslak" <kpieslak@jacksontwpnj.net>
                      > Sent: Tuesday, July 26, 2016 9:02:05 AM



           1 of2                                                                                                              11/2/2017, 10: 10 AM
                                                                                                                                     TWP001586




https://storzer-associates.nextpoint.com/case/35340002/printable_ documents/417                                                                        54/63
         Case
 11/12/2018 •     3:17-cv-03226-MAS-DEA Document 55-45  Filed 09/06/19 Page 8 of 12 PageID: 1306
                                                     TWP001533.pdf


            Zimbra                                                                https://mail.jacksonnj.net'h/printmessage?id=3892&tz=America/Ne ...



                        > Subject: Re: Hello
                        >
                        > Great Thank you!!
                        > Also just wondering what ever happened with Esther Klein, in regards to her
                        violation you gave her for 2 Harvest ct w/ her real estate sign?
                        >
                        > Sent from my iPhoue
                        >
                       >>   On Jul 26, 2016, at 8:42 AM, Kenneth Pieslak <kpieslak@jacksontwpnj.net> wrote:
                       >>
                       >>   Yes I did. Will address it today.
                       >>
                       >>
                       >> Kenneth J. Pieslak
                       >> Code Compliance Supervisor
                       >> ,Jackson Township
                       >> 95 W. Veterans Hwy., Jackson, NJ 08527
                       >> 732,928,:200 ext. 1231
                       >> 732.833.J603 (fax)
                       >>
                       >>
                       >>
                       >>-----Original Message-----
                       >> From: chr ishope@ optonl i ne.net
                       >> To: "Kenneth Pieslak" <kpieslak@jacksontwpo j. net>
                       >> Sent: Monday, July 25, 2016 5:26:35 PM
                       >> Subject: Hello
                       >>
                       >> Just wonciering if you have received my email about 58 Clairidge rd?
                       >>
                       >> Sent from my iPhone




          2 of2                                                                                                                11/2/2017, 10:10 AM

                                                                                                                                      TWP001587




https://storzer-associates.nextpoint.com/case/35340002/printable_ documents/417                                                                         55/63
         Case
 11/12/2018        3:17-cv-03226-MAS-DEA Document 55-45  Filed 09/06/19 Page 9 of 12 PageID: 1307
                                                      TWP001533.pdf


            Zimbra                                                                https ;//mail.jacksonnj .net/h/priotmessage?id=3950&tz=America/Ne...   i
                                                                                                                                                         ,..
                     Zimbra                                                                                kpleslak@jacksontwpnj.net


                       Re: Real Estate Sign/- Blockbusting tactics


                         From : Kenneth Pleslak <kpleslak@jacksontwpnJ.net>                                 Wed, Jul 27, 201612:34 PM
                       Subject : Re: Real Estate Sign/· Blockbusting tactics
                           To : Jeff Purpuro <jpurpuro@jacksontwpnj.net>
                       Jeff -

                       I contacted the agent yesterday and advised him, He was going t o contact their
                       contractor who puts up and takes down signs immediately. I gave him until Friday
                       and he said it will be taker- care of .


                       Kenneth J. Pieslak
                       Code Compliance Supervisor
                       Jackson Township
                       95 W. Veterans Hwy., Jackson, NJ 08527
                       732,928.1200 ext. 1231
                       732.833.0603 (fax)


                       ----- Original Message-----
                       From: "Jeff Purpura" <jp:irpuro@jacksontwpnj ,net>
                       To: "cteitelbaum" <cteitelbaum@imperialnj.com>
                       Cc: "Helene Schlegel" <hschlegel@jacksontwpnj.net>, "Michael Reina"
                       <mikereina@jacksontwpnj.net>, "Kenneth Pieslak" <kpieslak@jacirnontwpnj.net>,
                       "Jennifer Cusanelli" <termite027@aol.com>, "Chris Roder Kissberth"
                       <ck4l272@optonline.net>, chrishope@optonline.net
                       Sent: Wednesday, July 27, 2016 12:11:00 PM
                       Subject: Fwd: Real Estate Sign/- Blockbusting tactic~

                       Mr. Teitelbaum,
                       We're still receiving complaints that "sold' signs the remain 15 days beyond the
                       closing date.
                       Please address accordingly.

                      Ms "ahrishope",
                      Would the selling agent not be the listing agent? And while the photos do not
                      indicate a house number, and appear to be two different properties, if 58 Claridge
                      is in violation of 244·-207, a notice of violation will be ,c,ent to that addre,c,s .

                      'l'hank you.

                      ,Jeffrey l.'urpuro
                      Jackson Township Zoning Officer
                      95 W.Veterans Hwy. Jacks on, NJ 08527
                      732.928.1200 ext, 1240
                      732.928.1397 (fax)


                      ----- Forwarded Message-----
                      From: chrishope@optonline.net
                      To: "Jeff Purpuro" <jpurpuro@jacksontwp:::j.net>, "Kenneth Pieslak"
                      <kpieslak@jacksontwpnj.net>




           1 of2                                                                                                                11/2/2017, 10:11 AM

                                                                                                                                      TWP001588




https://storzer-associates.nextpoint.com/case/35340002/prinlable_ documents/417                                                                                56/63
Zimbra                                                            https://mail.jacksonnj .net/h/printmessage?id=96 l &tz=America/N ew _ York
Zimbra                                                                                 kpieslak@jacksontwpnj.net
Fwd: 20 Meadow Run Ct
From : Jeff Purpura <jpurpuro@jacksontwpnj.net>                                     Mon, Feb 01, 2016 02:23 PM
Subject : Fwd: 20 Meadow Run Ct                                                                       di'l attachment
To : Kenneth Pieslak <kpieslak@jacksontwpnj.net>
Cc : chrishope@optonline.net, Helene Schlegel (hschlegel@Jacksontwpnj.net)
<hschlegel@jacksontwpnj.net>, Michael Reina
<mikerei na@jacksontwpnj.net>
Ken,
Per 244-207 .B. (15) (e), please verify that this sign exists, and if so, write a
violation to the current homeowner.
Thank you.
Jeffrey Purpura
Jackson Township Zoning Officer
95 W.Veterans Hwy. Jackson, NJ 08527




                                                                                   Case 3:17-cv-03226-MAS-DEA Document 55-45 Filed 09/06/19 Page 10 of 12 PageID: 1308
732.928.1200 ext. 1240
732.928.1397 (fax}
----- Forwarded Message
From: chrishope@optJnline.net
To: "Jeff Purpura" <jpurpu::o@jacksontwpnj.net>
Sent: Monday, Febru~ry 1, 2016 1:51:17 PM
Subject: 20 Meadow Run Ct
Hi Jeff!
20 Meadow Run Ct,        has :tad their sold sign up for months! l Obviously against code,
can you please have it removed! Once again Esther from ~eMax had nothing to do with
liGting or sale! Another blockbusting tactic! The faster it's down the better for
those neighbors who do not want to be forced to sell their homes!
Thank::; Ayalu,
HD
[irnage/jpeg:IMG_8095.JPG]
[irnage/jpeg:IMG_8096.JVG]
Sent from my iPhone.
I of2                                                                                                                 11/2/2017, 10:03 AM
TWP000283
Z im bra https://mai1.jacksonnj.netfh/printrnessage?id=96 1&tz=AmericafNew_Y0rk
' IMG_8096.JPG
134 KB
2 0f2 11/2/2017, 10:03 AM
TWP000284




                                                                                  Case 3:17-cv-03226-MAS-DEA Document 55-45 Filed 09/06/19 Page 11 of 12 PageID: 1309
Zirnbra                                                            https://rnail.jacksonnj .net'h/printmessage?id= 13 77 &tz=America/N e...
Zimbra                                                                             kpieslak@jacksontwpnj.net
293 Metedeconk trail
From : chrishope@optonline.net                                                    Sat, Mar 05, 2016 10:50 AM
Subject : 293 Metedeconk trail                                                                   cil 1 attachment
To : Jeff Purpuro <jpurpuro@jacksontwpnj.net>
Cc : Kenneth Pieslak <kpieslak@jacksontwpnj.net>
Once again, ESTHER KLEIN, purposely leaving her sold signs up way past cojeJ Such a
tactic of blockbu::,Llng ! ! She le, cuw:>LctHLly Uolng Lbls ! ! !
293 Metedeconk Trail closed NOVEMBER, 18, 2015. I think she a little past due!
Please remove this sigr_ so she can stop advertising against code!
Thanks
Hope
Sent fron my iPhone
1 of 1                                                                                                               11/2/2017, 10:03 AM
TWP000285




                                                                                  Case 3:17-cv-03226-MAS-DEA Document 55-45 Filed 09/06/19 Page 12 of 12 PageID: 1310
